Citation Nr: 0122672	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-22 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the appellant filed a timely substantive appeal 
following the November 1995 denial of his claim for an 
increased rating for right leg shortening.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypotension.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
drowsiness, dizziness and lightheadedness.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a skin reaction, rash and itching.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
insomnia and memory problems.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
blurred vision.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
difficulty with coordination and disturbance of 
accommodation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1964 to 
December 1966.

This appeal arises from a February 1999 rating decision 
rendered by the San Juan, the Commonwealth of Puerto Rico, 
Department of Veterans Affairs Regional Office (VARO) which 
denied the appellant's claim for compensation under 
38 U.S.C.A. § 1151 for hypotension, drowsiness, dizziness, 
lightheadedness, skin reaction, rash, itching, insomnia, 
memory problems, blurred vision, difficulty with 
coordination, and disturbance of accommodation.  This appeal 
also arises from a November 1995 rating decision denied the 
appellant an increased rating for his service-connected right 
leg shortening, evaluated as 0 percent disabling.


FINDINGS OF FACT

1.  VARO denied the appellant's claim for entitlement to an 
increased rating for service connected right leg shortening in 
a November 2, 1995 rating decision.

2.  The appellant was then notified of VARO's denial of 
entitlement to an increased rating in a November 13, 1995 
letter

3.  The appellant filed a notice of disagreement with VARO's 
November 1995 decision, which was received at VARO in 
September 1996, and a Statement of the Case was mailed to the 
appellant on October 16, 1996.

4.  The appellant filed a substantive appeal, dated June 16, 
1997, regarding denial of entitlement to an increased rating 
for his service-connected right leg shortening which was 
received at the regional office in July 1997. 


CONCLUSION OF LAW

The appellant did not file a timely substantive appeal to 
VARO's November 1995 denial of entitlement to an increased 
rating for service-connected right leg shortening.  
38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. §§ 20.201, 20.202, 
20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether the appellant filed a timely substantive appeal 
following VARO's November 1995 denial of his claim for 
service connection for arteriosclerotic heart disease.

As a preliminary matter, by virtue of the May 9, 2001 letter 
to the appellant from the Director of Administrative Service 
at the Board, the appellant and his representative were given 
notice of the information or evidence necessary to 
substantiate that his substantive appeal regarding his claim 
for an increased rating for service-connected right leg 
shortening was filed on time.  No response or additional 
evidence was received from the appellant, and there is no 
reasonable possibility that further assistance to the 
appellant would aid or substantiate his claim.  For this 
reason, a remand regarding this issue is not necessary to 
comply with the duty to assist the veteran.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630 (Aug. 29, 2001) 
(to be codified as amended at 3.159).   

The appellant's pertinent procedural history will first be 
reviewed.

VARO denied the appellant's claim for entitlement to an 
increased rating for right leg shortening, evaluated as 0 
percent disabling, in a November 2, 1995 rating decision.

In a letter, dated November 13, 1995, VARO notified the 
appellant that an increased rating for his service-connected 
right leg shortening was denied, and the appellant filed a 
notice of disagreement with VARO's denial of his claim which 
was received at VARO in September 1996.  A Statement of the 
Case was forwarded to the appellant on October 16, 1996.  A VA 
form 9, dated June 16, 1997, was received at VARO in July 1997 
regarding the appellant's claim.

The governing regulations provide that, in order to perfect an 
appeal, the appellant must file a notice of disagreement with 
a determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of its 
determination to him or her.  A substantive appeal must also 
be filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, which ever period ends later.  Otherwise, that 
determination will become final.  38 C.F.R. §§ 20.202, 20.203, 
20.302 (2000).

A review of all of the evidence reveals that, although the 
appellant filed a notice of disagreement in September 1996, he 
did not file a substantive appeal within 1 year of the 
November 1995 rating decision, or within 60 days of the 
October 16, 1996 Statement of the Case, and that decision 
became final.  






ORDER

The appellant did not file a timely appeal to VARO's November 
1995 denial of entitlement to an increased rating for 
service-connected right leg shortening, and his appeal 
regarding this issue is dismissed.


REMAND


Regarding the appellant's claims for compensation under 
38 U.S.C.A. § 1151, although a medical opinion was obtained 
from the Rating Board Medical Consultant, the appellant has 
not been afforded a comprehensive VA examination.  

It also appears that the appellant's private physician, 
Antonio Capella M.D., in an August 1994 statement, indicated 
that he had been treating the appellant for eight years.  
However, complete treatment records from Dr. Capella have not 
been obtained.  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the Board may consider 
only independent medical evidence to support Board findings.  
If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991). 

Furthermore, there has also been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001); 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand regarding these issues is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  VARO must ensure that the claims 
folder includes all available relevant 
treatment records, to include treatment 
records from Dr. Capella, which have not 
been previously obtained.

2.  VARO should also schedule the 
appellant for a VA examination.  The 
purpose of the examination is to 
ascertain whether the appellant has the 
claimed disabilities and, if so, whether 
it is at least as likely as not that 
these disabilities were incurred as the 
result of taking medication received from 
the VA in February 1993.  All necessary 
diagnostic tests should be performed.  
The claims folder should be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
review the claims folder prior to the 
examination.  A statement to this effect 
should be included in the examiner's 
summary.  

The examining physician should 
specifically indicate whether any of the 
claimed disabilities found on examination 
were as least as likely as not incurred 
as the result of the appellant taking 
medication provided by the VA in February 
1993.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

3.  VARO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, VARO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  38 U.S.C.A. § 5102, 
5103, 5103A (West Supp. 2001); 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

4.  VARO should then readjudicate the 
claims.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 



